As filed with the Securities and Exchange Commission on May 27, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S–8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GENTIVA HEALTH SERVICES, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 36-4335801 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339-3314 (Address of Principal Executive Offices) Gentiva Health Services, Inc. Employee Stock Purchase Plan (Full Title of the Plan) John N. Camperlengo, Esq. Senior Vice President, General Counsel, Chief Compliance Officer and Secretary Gentiva Health Services, Inc. 3350 Riverwood Parkway, Suite 1400 Atlanta, GA 30339-3314 (770) 951-6450 (Name and Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) Copies of all communications to: Raymond O. Gietz,Esq. Weil, Gotshal& Manges LLP 767 Fifth Avenue New York, NY 10153 (212)310-8000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b- 2 of the Exchange Act. Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Common Stock, par value $0.10per share 1,500,000 $ 25.315 $37,972,500 $2707.44 (1) Pursuant to Rule 416 under the Securities Act of 1933 (the “Securities Act”), this Registration Statement shall also cover such additional shares of common stock of the Registrant as may be offered or issued to prevent dilution resulting from stock splits, stock dividends or similar transactions. (2) Estimated solely for purposes of calculating the registration fee pursuant to Rule457(h) and Rule 457(c) under the Securities Act, based on the average of the high and low sale prices for shares of the Registrant’s common stock as reported on The NASDAQ Global Select Market on May 21, 2010. 1 EXPLANATORY NOTE We are filing this Registration Statement to register an additional 1,500,000 shares of our common stock, par value $0.10 per share, for issuance under the Gentiva Health Services, Inc. Employee Stock Purchase Plan (the “Plan”). In accordance with General Instruction E to Form S-8, the contents of the previous Registration Statement on Form S-8 related to the Plan prior to its amendment (SEC File No. 333-129116), filed on October 19, 2005, with the Securities and Exchange Commission (“SEC”) is incorporated by reference herein and made a part of this Registration Statement, except as amended hereby. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. The Registrant hereby incorporates by reference into this Registration Statement the following documents filed by the Registrant with the SEC (SEC File No. 001-15669): (a) The Registrant’s Annual Report on Form 10-K for the fiscal year ended January 3, 2010; (b) The Registrant’s Quarterly Report on Form 10-Q for the fiscal quarter ended April 4, 2010; (c) The Registrant’s Current Reports on Form 8-K filed with the SEC on January 12, 2010, January 28, 2010, March 3, 2010, May 6, 2010 (excluding Items 2.02 and 9.01(d)), May 19, 2010 and May 24, 2010 (excluding Item 7.01 and Exhibit 99.2 in Item 9.01(d)); and (d) The description of the Registrant’s common stock contained in the Registrant’s Registration Statement on Form8-A as filed with the SEC on February4, 2000, as amended, including any amendment or report filed for the purpose of updating such description. All reports and definitive proxy or information statements filed pursuant to
